Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1 and 19-20, the prior art of record fails to show a film structure, comprising: a first film assembly, comprising a first film and a texture layer stacked on one another sequentially; and a second film assembly, stacked on the first film assembly and comprising a second film and a ribbon unit disposed on the second film, wherein the ribbon unit is located adjacent to the first film, and an orthographic projection of the ribbon unit projected on a plane on which the texture layer is located falls in the texture layer, wherein the texture layer has a first texture area, and the first texture area having: a plurality of first convex bars parallel to each other and a plurality of second convex bars parallel to each other disposed in the first texture area, the plurality of first convex bars and the plurality of second convex bars are alternately arranged, and a height of each second convex bar is less than a height of each first convex bar; or a plurality of convex bar groups disposed in the first texture area, each convex bar group comprising a first convex bar and a second convex bar parallel to and spliced with each other, and a height of the second convex bar is less than a height of the first convex bar.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Spicer teaches a cover for a spa and method of fabricating a cover for a spa.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH C LE whose telephone number is (571)272-5027. The examiner can normally be reached 7:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH C. LE
Examiner
Art Unit 2646






/THANH C LE/Primary Examiner, Art Unit 2646                                                                                                                                                                                                        6/30/2022